Title: Henry Foxall to Thomas Jefferson, 19 April 1811
From: Foxall, Henry
To: Jefferson, Thomas


          
            
              Respected Sir
              George Town April 19th 1811
            
             Your Esteemed favors of the 3d & 4 Ulto came with their Enclosurs safe to hand I called on Messrs Conrad & co Booksellers Capitol Hill, to pay them the 12 Dollars agreeable to your request. on Examining their Books they found the Amt of their bill $12.50 had been paid by you in the month of Feby 1808—That Business has been carried on for some time past by Mr Raphine I believe one of the firm of Conrad & co
            For some Days past I have been at a loss to know how to remit you $12.10 the Ballance over and above the Amt of my bill $13.40—have now concluded to return it in a Certificate of Deposite from the Bank of Columbia on the Bank of Virginiea in my favor which I have made payable to your order; I prefered this mode because I could do it exactly to the amt and it being the most expeditious, together with that of believeing you had frequent oppertunitys of sending to Richmond
            
              I am Respected Sir with much esteem Your Obeged humble Servt
 
              
 Heny Foxall
 
            
          
          
            PS If at any time you should have any little business to do in this place or the City that is in my power to perform I shall at all times do it with much pleasure
          
        